Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 1 of 61 PageID #: 791




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------X
 PASCALE PERARD,
                          Plaintiff,
                                                     MEMORANDUM AND ORDER
              -against-                              18-CV-6661 (KAM)(RER)


 JAMAICA HOSPITAL MEDICAL CENTER,
                          Defendant.
 --------------------------------------X
 MATSUMOTO, United States District Judge:
             On November 21, 2018, plaintiff Pascale Perard

 commenced this action against Jamaica Hospital Medical Center

 (“JHMC”, “Hospital” or “defendant”), pursuant to Title VII of

 the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000 et

 seq. 1, the New York State Human Rights Law (“NYSHRL”), N.Y. Exec.

 Law 290, et seq., and the New York City Human Rights Law

 (“NYCHRL”), N.Y. Admin. Code 8-101, et seq., seeking a

 declaratory judgment and damages to address the injuries she

 allegedly suffered due to racial and/or national origin



 1 Under Title VII, only incidents occurring on or after March 1, 2017 (or 300
 days before plaintiff filed her EEOC complaint) are timely and relevant.
 Cornwell v. Robinson, 23 F.3d 694, 704 (2d Cir. 1994). For plaintiff’s
 NYSHRL and NYCHRL claims, occurrences before November 21, 2015 (three years
 before her complaint) are time-barred. Taylor v. City of New York, 207 F.
 Supp. 3d 293, 302 (S.D.N.Y. 2016) (citing Kassner v. 2nd Ave. Delicatessen
 Inc., 496 F.3d 229, 238 (2d Cir. 2007).

                                       1
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 2 of 61 PageID #: 792



 discrimination, hostile work environment, and retaliation.             (ECF

 No. 1, Complaint.)      On December 14, 2018, plaintiff filed an

 amended complaint, raising the same claims.          (ECF No. 7, “Am.

 Compl.”)

             Pending before the court is defendant’s motion for

 summary judgment.      For the reasons set forth below, the court

 grants in part and denies in part defendant’s motion.

                             PROCEDURAL HISTORY

             On December 27, 2017, plaintiff filed a Verified

 Complaint with the U.S. Equal Employment Opportunity Commission

 (“EEOC”).    (ECF No. 36-5, Ex. C.)       On August 23, 2018, the EEOC

 issued a Dismissal and Notice of Rights, which granted plaintiff

 the right to sue in federal court.         (ECF No. 36-6, Ex. D.)      On

 November 21, 2018, plaintiff commenced this action by filing a

 complaint in federal court.       (ECF No. 1, Compl.)      On December

 14, 2018, plaintiff filed her Amended Complaint.           (ECF No. 7,

 Am. Compl.)

             On December 13, 2019, defendant filed a letter

 requesting a pre-motion conference in anticipation of its motion

 for summary judgment and requesting a briefing schedule.            (ECF

 No. 28, Letter Requesting a Pre-Motion Conference.)           On December

 20, 2019, plaintiff filed her letter in opposition to

 defendant’s request for a pre-motion conference.           (ECF No. 29,

 Letter.)    On December 23, 2019, the parties participated in a

                                       2
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 3 of 61 PageID #: 793



 pre-motion conference.       The parties reported that they had

 attended a mediation, and were not able to settle the case.             The

 court approved a briefing schedule for defendant’s motion for

 summary judgment.

             On February 28, 2020, defendant filed its motion for

 summary judgment on the claims in plaintiff’s amended complaint.

 (ECF No. 32, Notice of Motion for Summary Judgment.)            Defendant

 asserts that “the evidence shows that Plaintiff was not

 discriminated against, or even treated ‘less well’ than others

 because of her race and nationality, or based on any other

 protected characteristic,” “most of the incidents of which

 Plaintiff complains are time-barred,” and with respect to any

 claims that are not time-barred, there is no material issue of

 fact that Plaintiff has failed to establish that she is entitled

 to relief under any theory.       (ECF No. 33, “Def. Mem.” at 9.)

 Plaintiff’s opposition brief argues that defendant’s motion

 should be denied “based upon the existence of multiple material

 issues of fact from which a juror could find that Ms. Perard was

 the victim of discrimination based upon her race and national

 origin” and that defendant excluded certain “critical” material

 facts.    (ECF No. 36, “Opp. Mem.” at 7.)

                                  BACKGROUND

    I.    Factual Background



                                       3
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 4 of 61 PageID #: 794



             The facts in this section are taken from defendant’s

 Rule 56.1 statement (ECF No. 33-17, “Def. 56.1”), plaintiff’s

 response to defendant’s Rule 56.1 statement (ECF No. 36-1, “Pl.

 56.1”), and the parties’ declarations and exhibits, and they are

 considered in the light most favorable to plaintiff, the non-

 moving party.

 FRCP 56 and Local Rule 56.1

             The court notes that, as required by Federal Rule of

 Civil Procedure 56 and Local Rule 56.1, defendant’s 56.1

 statement of undisputed material facts is supported by citations

 to admissible evidence.       In plaintiff’s counter-56.1 statement,

 plaintiff did not comply with Local Rule 56.1(d), which provides

 in relevant part, “Each statement by the movant or opponent

 pursuant to Rule 56.1(a) and (b), including each statement

 controverting any statement of material fact, must be followed

 by citation to evidence which would be admissible, set forth as

 required by Fed. R. Civ. P. 56(c).”         L.R. 56.1(d).    Nor did

 plaintiff submit a “separate, short and concise statement of

 additional material facts as to which it is contended that there

 exists a genuine issue to be tried.”         See Local Rules of the

 United States District Courts for the Southern and Eastern

 Districts of New York (“L.R.”) 56.1(b).

             Because plaintiff fails to cite to evidence as

 required by the Local Rules and the Federal Rules of Civil

                                       4
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 5 of 61 PageID #: 795



 Procedure, the court has examined the facts and supporting

 evidence that defendant set forth in its 56.1 statement to be

 undisputed.     See Giannullo v. City of New York, 322 F.3d 139,

 140 (2d Cir 2003) (where “the opposing party [] fails to

 controvert a fact so set forth in the moving party’s Rule 56.1

 statement, that fact will be deemed admitted”) (citing Local

 Rule 56.1(c)).

             The court has independently reviewed defendant’s

 citations to facts in the record, which plaintiff has largely

 admitted.    Although plaintiff purports to dispute a small number

 of facts, the court generally finds those disputed facts to be

 trifling rather than material.        (See generally 56.1 Resp. ¶¶ 3,

 20, 24, 27, 41, 66.)      Moreover, as noted above, plaintiff has

 not cited to any evidence in support of the naked denials and

 assertions in plaintiff’s 56.1 responsive statement.            (Compare

 56.1 Resp. ¶ 29 and ECF No. 33-11, Ex. H; compare 56.1 Resp. ¶

 58 and JA, Ex. G, 119:3-18; JA, Ex. E, 49:2-17; compare            56.1

 Resp. ¶ 66 and JA, Ex. G, 131:5-25. 2)        Furthermore, although

 plaintiff’s opposition memorandum accuses defendant of



 2 For example, and inter alia, plaintiff has not countered defendant’s 56.1
 statement that Ms. Singh, a CNM, was paid a starting salary of $125,000,
 which was $5,000 more than some CNMs, because she worked the less desirable
 overnight shift from 11:00 p.m. to 7:00 a.m. Although plaintiff “maintain[s]
 at least some motivation for Singh’s higher salary was to groom her for a
 higher position and due to favoritism towards her race and national origin,”
 plaintiff has cited to no evidence in support of that factual assertion.
 Accordingly, plaintiff’s unsupported and conclusory assertion must be and is
 rejected.

                                       5
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 6 of 61 PageID #: 796



 “conveniently exclud[ing] from its list of ‘material facts’

 certain facts that are critical to this matter,” plaintiff

 failed to provide a counterstatement of material facts and

 supporting evidence pursuant to the Local Rules and the Federal

 Rules of Civil Procedure.       Thus, pursuant to Federal Rule of

 Civil Procedure 56(e)(2) and (3), the court may properly

 consider defendant’s facts undisputed for purposes of the motion

 for summary judgment.

 Plaintiff’s Employment at JHMC (2002-2018)

             Plaintiff, an American citizen who self-identifies as

 black and Haitian, was hired by JHMC in 2002 as a registered

 nurse.    (ECF No. 36-1 (“56.1 Resp.”) ¶¶ 10-12; ECF No. 36-4,

 Perard Dep. 34:4-9.)      Plaintiff immigrated to the United States

 over 30 years ago.      (56.1 Resp. ¶ 9.)

             JHMC, the defendant, is situated in and serves an

 underserved community, and was struggling financially.            (56.1

 Resp. ¶ 3.)     The Hospital employs a diverse workforce, which

 reflects the neighborhood in which the Hospital is located,

 Richmond Hill, with its population that speaks approximately 138

 languages.     (Id. ¶¶ 2, 4.)    The Hospital attempts to hire

 bilingual employees because the ability to communicate in the

 same language as a patient facilitates patient care.            (Id. ¶ 7.)

 The Hospital’s staff speaks approximately 100 different

 languages.     (Id. ¶ 8.)

                                       6
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 7 of 61 PageID #: 797



             Plaintiff was initially hired to work as a staff nurse

 in the Emergency Department (“ED”) by Ms. Maryanne Settner, and

 went on to hold two other positions at the Hospital, also within

 the ED.    (Id. at 34:10-20.)     Plaintiff worked full-time at JMHC

 for approximately 16 years in the ED, until her resignation on

 May 25, 2018.     (Id. at 33:19-25-33:1-2; ECF No. 36-1 ¶¶ 88-91.)

 Plaintiff is married to Carl Perard, who is also black and

 Haitian.    (56.1 Resp. ¶¶ 14-15.)        As of February 2020, Mr.

 Perard worked at JMHC as the Assistant Head Nurse of the

 Intensive Care Unit (“ICU”).        (Id. ¶ 14.)

             The Hospital has a policy regarding how to handle

 employee discrimination complaints.          (Id. ¶ 16.)    Plaintiff

 never received a negative performance evaluation, from February

 2015 until she resigned from JMHC.          (Id. ¶ 18.)    In addition,

 plaintiff was never subject to discipline during her 16-year

 tenure at JHMC.     (Id. ¶ 19.)

             From approximately April 2014 until December 2017,

 Anata Kanevsky was employed as the Director of Nursing of the ED

 and the ICU at the Hospital.        (Id. ¶ 20.)    Kathleen Scher was

 hired as Chief Nursing Officer (“CNO”) in February 2015, and Ms.

 Kanevsky reported directly to CNO Scher.          (Id. ¶¶ 21-22.)    Ms.

 Kanevsky was plaintiff’s direct supervisor from 2014 until

 plaintiff went on medical leave on about November 27, 2017.

 (Id. ¶ 23.)     Though the parties dispute whether Ms. Kanevsky was

                                       7
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 8 of 61 PageID #: 798



 also Carl Perard’s direct supervisor, the parties agree that Ms.

 Kanevsky made the decision to promote Carl Perard from

 registered nurse to Assistant Head Nurse.          (Id. ¶¶ 24-25.)     Ms.

 Kanevsky and plaintiff both worked the day shift, 7:00 a.m. to

 3:00 p.m., and Ms. Kanevsky often “covered” for plaintiff and

 frequently dealt with the negativity regarding the ED department

 in order to protect plaintiff.        (Id. ¶¶ 26-27.)

             The parties dispute the frequency with which plaintiff

 encountered CNO Scher during the latter three years of

 plaintiff’s employment.       Plaintiff agrees, however, that CNO

 Scher only visited the ED five times, for less than 15 minutes

 each time, during a period of a year and a half.           (Id. ¶¶ 29-

 30.)    The parties further agree that CNO Scher belittled the

 entire ED team.     (Id. ¶ 31.)     CNO Scher never “messed” with Carl

 Perard.    (Id. ¶ 32.)    Plaintiff alleges that Robin Blackwell, a

 registered nurse who previously worked as a Director in the

 Medical/Surgical Department and then as a Director of Regulatory

 Affairs, between 2012 until the present, made discriminatory

 racial comments to plaintiff, including calling her “black

 Haitian,” which Ms. Blackwell has denied in a sworn declaration.

 (Id. ¶ 33; ECF No. 33-1, Blackwell Decl. ¶¶ 2-6.)           It is

 undisputed that Ms. Blackwell’s husband of 43 years is black,

 and that they have four biracial children together.           (ECF No.

 36-1, 56.1 Resp. ¶¶ 34-35.)

                                       8
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 9 of 61 PageID #: 799



             Ms. Blackwell did not work with or supervise plaintiff

 in the ED.     Ms. Blackwell, who had no work responsibilities

 involving the ED, did not routinely visit the ED, where

 plaintiff worked.      (ECF No. 33-1, Blackwell Decl. ¶ 5.)        Ms.

 Blackwell stated that she “rarely” interacted with plaintiff,

 and would more typically deal with plaintiff’s supervisor, Ms.

 Kanevsky, as they were both Directors in their respective

 departments.     (Id. ¶ 4.)

 Plaintiff’s 2015 Promotion to CNC

             Plaintiff had limited supervisory experience in her

 position as a staff nurse.       (Id. ¶ 36.)    In April 2015,

 plaintiff was promoted to Clinical Nurse Coordinator (“CNC”).

 (Id. ¶ 37.)     The CNC position was vacated by the prior CNC,

 “Manny,” who was from the Philippines, and who left the role

 after being promoted to Clinical Nurse Manager.           (Id. ¶ 40.)

 When plaintiff was promoted to CNC from staff nurse, her base

 annual salary increased from $81,853.39 to $114,576.80 per year.

 (Id. ¶ 42.)     At the time of plaintiff’s promotion from staff

 nurse to CNC, the Hospital had three total CNM positions in the

 ED, as discussed below.       (Id. ¶ 43.)    The “purpose of promoting

 Plaintiff to CNC was to give her the opportunity to ‘grow and

 train.” 3   (ECF No. 33-4, Ex. A, 12:3-10.)


 3 Plaintiff failed to submit a “separate, short and concise statement of
 additional material facts as to which it is contended that there exists a
 genuine issue to be tried.” Local Rules of the United States District Courts

                                       9
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 10 of 61 PageID #: 800



              In 2015, CNO Scher opposed plaintiff’s promotion to

  Clinical Nurse Manager.       Despite being turned down for a

  promotion to Clinical Nurse Manager, plaintiff was promoted from

  staff nurse to a Clinical Nurse Coordinator in the ED.

  Plaintiff continued to serve as a CNC until approximately one

  and a half years later, when she was promoted to CNM, the

  position for which she had interviewed and applied in 2015.

  Individuals Promoted or Hired as CNMs Prior to Plaintiff’s
  Promotion to CNM

              Prior to plaintiff’s promotion to CNM in late 2016,

  Ms. Kanevsky hired three CNMs during her employment at the

  Hospital: Alicia McCaskie and Diahann Singh for the ED, and

  Robert Pryce for the ICU.       (Id. ¶ 46.)     McCaskie, Singh, and

  Pryce each had years of supervisory experience prior to being

  hired by defendant.      (Id. ¶ 47.)

              Before Ms. Kanevsky officially offered someone a

  position, she needed to get approval from CNO Scher.            (Id. ¶

  48.)   Mr. Pryce, who is black and from Jamaica, and speaks with

  a heavy accent, was offered a starting salary of $120,000.              (Id.

  ¶¶ 49-50; ECF No. 33-2, Pryce Decl. ¶ 4.)          Mr. Pryce was




  for the Southern and Eastern Districts of New York (“L.R.”) 56.1(b).
  Further, pursuant to Local Rule 56.1(d), “Each statement by the movant or
  opponent pursuant to Rule 56.1(a) and (b), including each statement
  controverting any statement of material fact, must be followed by citation to
  evidence which would be admissible, set forth as required by Fed. R. Civ. P.
  56(c). Accordingly, the court finds the assertion that plaintiff was
  promoted to give her an opportunity for career growth is established.

                                       10
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 11 of 61 PageID #: 801



  subsequently approached by CNO Scher, who encouraged him to

  apply for a Director position.       (Id. ¶ 51.)     Mr. Pryce was

  promoted to Director of Nursing Critical Care.          (Id. ¶ 52.)

              Like Mr. Pryce, Ms. McCaskie was hired at a starting

  salary of $120,000, and she worked from 3:00 p.m. to 11:00 p.m.

  in the ED.    (Id. ¶¶ 53, 55.)     Prior to Ms. McCaskie’s hire, CNO

  Scher met with her and approved hiring Ms. McCaskie.           (Id. ¶¶

  55-56.)     Ms. McCaskie self-identifies as black and is from St.

  Lucia.    (Id. ¶ 57.)    McCaskie also speaks with an accent.         (ECF

  No. 33-2, Pryce Decl. ¶ 6.)

              Ms. Singh was hired at a starting salary of $125,000

  because she worked the less desirable night shift, from 11:00

  p.m. to 7:00 a.m.     (Id. ¶ 58.)    Ms. Singh self-identifies as

  black and Guyanese.      (Id. ¶ 59.)

  Plaintiff’s 2016 Promotion to CNM

              In August 2016, plaintiff met with Trina Cornet, Vice

  President of Human Resources, to discuss her desire to be

  promoted to CNM and to have her salary increased to $120,000.

  (56.1 Resp. ¶ 60.)      Plaintiff alleges that Mrs. Cornet made

  discriminatory racial comments to her, i.e. telling plaintiff,

  “You’re black and from Haiti.”       (Id. ¶ 62.)     Mrs. Cornet is

  black and is married to a Haitian man, with whom she has three

  children.    (Id. ¶¶ 63-64.)     Furthermore, Mrs. Cornet is part

  Haitian herself, as she has a Haitian grandmother.           (Id. ¶ 65.)

                                       11
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 12 of 61 PageID #: 802



  Notwithstanding Mrs. Cornet’s Haitian background and family,

  plaintiff alleges that Mrs. Cornet targeted plaintiff, due to

  plaintiff’s race and national origin.         (Id. ¶ 66.)

              In October 2016, Mrs. Cornet agreed to increase

  plaintiff’s salary to $120,000, retroactive to August 4, 2016.

  (Id. ¶ 68.)    Plaintiff’s new base salary of $120,000 was higher

  than some CNMs who were white, Asian, and black.          (Id. ¶ 69.)

  In the year that plaintiff was promoted to CNM, plaintiff also

  requested the Hospital’s annual general wage increase of 3%,

  which, calculated based on her new salary of $120,000, would

  have equaled an additional $3,600 before taxes.          (Id. ¶ 70.)

              Though Mrs. Cornet initially believed plaintiff would

  be eligible for both the salary increase and the general wage

  increase in the same year, she later advised plaintiff that she

  had been mistaken, as there was an existing Hospital policy that

  does not grant a general wage increase to an employee who had

  already received a salary increase within the past year.            (Id.

  ¶¶ 71-72.)    In 2017, the year following plaintiff’s promotion to

  CNM, plaintiff received the annual general wage increase, which

  increased her salary to $123,600.         (Id. ¶ 77.)

  Plaintiff’s Work Responsibilities as CNM

              As a CNM, plaintiff, along with the other CNMs in the

  ED, were required to perform bedside care, staff nurse duties,

  charge nurse duties, push stretchers, triage, and provide relief

                                       12
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 13 of 61 PageID #: 803



  when others went on break, because Ms. Kanevsky asked them to

  perform such duties.      (Id. ¶ 78.)      Although plaintiff was

  scheduled to work 37.5 hours per week, she and others were

  sometimes asked to work in excess of their scheduled hours due

  to staffing issues.      (Id. ¶ 80.)      In addition to her salary,

  plaintiff was paid according to her “straight time” hourly rate

  for any hours that she worked beyond her scheduled 37.5 hours

  per week.    (Id. ¶ 81.)    Other employees also received “straight

  time” pay, over and above their annual base salary.            (Id. ¶ 82.)

  Plaintiff Commenced Medical Leave and Ended Employment at JHMC

              On November 27, 2017, plaintiff was assaulted by a

  patient while working at the Hospital, and shortly thereafter,

  plaintiff went on medical leave.          (Id. ¶ 83.)    On December 27,

  2017, plaintiff filed a complaint with the EEOC.            (Id. ¶ 84.)

  While plaintiff was on medical leave, no supervisors from the

  Hospital contacted plaintiff.       (Id. ¶ 85.)     Plaintiff began

  searching for a new job while she was on medical leave.            (Id. ¶

  86.)   By the time plaintiff returned to JHMC from medical leave,

  plaintiff had received multiple job offers, from Trinitas

  Hospital and Montefiore Hospital.          (Id. ¶ 87.)    Plaintiff

  discussed with Ms. Kanevsky whether or not she should follow Ms.

  Kanevsky to Trinitas Hospital, accept the other job offer, or

  return to JHMC.     (ECF No. 33-10, Ex. G, 193:15-25.)



                                       13
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 14 of 61 PageID #: 804



              On May 25, 2018, plaintiff returned to the Hospital

  from medical leave, with a letter of resignation in hand, which

  she had written the night before.          (Id. ¶ 88; see also ECF No.

  36-4, Ex. B, at 190:11-20; ECF No. 36-10, Ex. G, at 193:2-4.)

  Unidentified staff members allegedly told plaintiff when she

  arrived at the Hospital, “Don’t stay because they might kick you

  out, just like they did to Anata Kanevsky.”          (Id. ¶ 89; see also

  ECF No. 36-4, Ex. B, at 187:2-16.)          Plaintiff was afraid of

  being fired because Ms. Kanevsky had been fired five months

  prior, in December 2017.      (Id. ¶ 90.)      Plaintiff resigned on the

  spot, before 9:00 a.m., on May 25, 2018.          (Id. ¶ 91.)   Plaintiff

  did not see CNO Scher the day that she resigned.           (Id. ¶ 92.)

              The following week, also in May 2018, plaintiff began

  working at Trinitas Hospital as Associate Director of the ED.

  (Id. ¶ 93.)    Plaintiff’s immediate supervisor at Trinitas

  Hospital is Ms. Kanevsky.       (Id. ¶ 94.)     Plaintiff decided to

  work at Trinitas because she wanted “protection,” which she felt

  that Ms. Kanevsky could provide.          (Id. ¶ 95.)   Plaintiff’s

  starting salary at Trinitas Hospital was $130,000 per year.

  (Id. ¶ 96.)    As of November 7, 2019, plaintiff was still

  employed by Trinitas Hospital and earning $132,000 per year.

  (Id. ¶ 97.)

  Plaintiff’s Filing of an EEOC Complaint



                                       14
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 15 of 61 PageID #: 805



              The facts regarding plaintiff’s EEOC complaint, which

  were sworn to be true under penalty of perjury, are taken from

  plaintiff’s EEOC Complaint.       (ECF No. 33-5, Ex. B.)      In August

  2016, plaintiff met with Mrs. Cornet to complain about her

  salary, her title, and how she was allegedly being treated by

  CNO Scher and her “clique.”       Mrs. Cornet allegedly told her,

  “What more do you want, you’re black and from Haiti, in that

  poor country you . . . would not make that much anyway.”            (Id.

  at 8.)

              In September 2016, plaintiff met with Mrs. Cornet a

  second time “to get an update” on her grievance from the

  previous month.     Although Mrs. Cornet told plaintiff that her

  credentials and education were not on the level of the other

  CNMs, Mrs. Cornet eventually agreed at the meeting to promote

  plaintiff to nurse manager, a position with a $120,000 annual

  salary and a 3% annual raise.       (Id.)

              Plaintiff alleges that “Robin Blackwell would come to

  ED on many occasions to harass [her] and mak[e] racial comments

  such as ‘black Haitian.’”       Plaintiff alleges that associates of

  CNO Scher laughed and made fun of her.         (ECF No. 36-5, Ex. C, at

  7.)

              During a May 2017 staff meeting with CNO Scher, Ms.

  Kanevsky, plaintiff, and other nurse managers in attendance, CNO

  Scher allegedly pointed fingers at Ms. Kanevsky and plaintiff,

                                       15
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 16 of 61 PageID #: 806



  stating that they were “not approachable” and “raising her

  voice” at them.     (Id. at 9).    Plaintiff deems this behavior by

  CNO Scher to be “retaliation.”        (Id.)    During a July 2017 staff

  meeting conducted by CNO Scher, CNO Scher allegedly looked at

  Ms. Kanevsky with “a dirty look” and, in a “hostile” tone,

  dispelled rumors that she was leaving.          (Id.)   During a staff

  meeting in August 2017, Ms. Susan Iavino allegedly made a

  comment about a Russian nurse, asking whether English was her

  second language.     Plaintiff was offended because “[i]t was a

  laughing matter to everyone in the room” except her, for whom

  English was her second language.          (Id. at 9-10.)   In September

  2017, CNO Scher and others allegedly conducted interviews to

  replace plaintiff.     Plaintiff also alleges that CNO Scher

  coerced Ms. Kanevsky to give plaintiff bad performance

  evaluations.    (Id. at 10. 4)

              Plaintiff stated that the reason she quit her job at

  JHMC in May 2018 was that she “had concluded that [her]

  contributions at JHMC were unappreciated and unrewarded, and

  that it was unconscionable for [her] to remain with a company

  that neither rewards [her] accomplishments nor recognizes [her]

  potential[.]”     (Id. at 13.)    She further stated that she




  4 This is somewhat supported by the record. Ms. Kanevsky testified at her
  deposition that she rewrote plaintiff’s performance review to make it “as
  neutral [as] possible” and tone down the praise.” (JA 116:20-117:3.)

                                       16
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 17 of 61 PageID #: 807



  “believe[d] that [she] was forced to resign due to the hostile

  and discriminatory work environment.”          (Id.)

  EEOC’s Right to Sue Letter

              On August 23, 2018, the EEOC issued plaintiff a Right

  to Sue Letter and a written determination of plaintiff’s charge.

  (Id. ¶ 98.)    The EEOC determined that plaintiff’s allegations

  did not show any evidence of unlawful discrimination or

  retaliation against plaintiff.       (Id. ¶ 99.)       The EEOC also

  determined that plaintiff had suffered no adverse employment

  action.    (Id. ¶ 100.)    The EEOC further determined that the

  behavior plaintiff claimed forced her to resign was not

  sufficiently severe or pervasive to rise to the level of a

  hostile work environment.       (Id. ¶ 101.)    The EEOC also

  determined that, although plaintiff may have been offended by

  the incidents and behavior in the workplace, a reasonable person

  would not have been.      (Id. ¶ 102.)    Finally, the EEOC determined

  that a reasonable person would not have felt compelled to resign

  under the same circumstances that plaintiff experienced and,

  thus, plaintiff was not constructively discharged.            (Id. ¶ 103.)

                                LEGAL STANDARD

     I.     Motion for Summary Judgment

              Summary judgment is appropriate where “the movant

  shows that there is no genuine dispute as to any material fact,”

  Fed. R. Civ. P. 56(a), “and the facts as to which there is no

                                       17
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 18 of 61 PageID #: 808



  such issue warrant the entry of judgment for the moving party as

  a matter of law.”     Kaytor v. Electric Boat Corp., 609 F.3d 537,

  545 (2d Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S.

  317, 322–23 (1986).      “All ambiguities must be resolved in favor

  of the non-moving party and all permissible inferences from the

  factual record must be drawn in that party's favor.”           Zalaski v.

  City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

  2010).

              If the moving party can show that “there is no genuine

  issue as to any material fact and that it is entitled to

  judgment as a matter of law, the nonmoving party must come

  forward with specific facts showing that there is a genuine

  issue for trial.”     Peterson v. Regina, 935 F. Supp. 2d 628, 634

  (S.D.N.Y. 2013) (citing Matsushita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574, 587 (1986)).         “When opposing parties

  tell two different stories, one of which is blatantly

  contradicted by the record, so that no reasonable jury could

  believe it, a court should not adopt that version of the facts

  for purposes of ruling on a motion for summary judgment.”            Scott

  v. Harris, 550 U.S. 372, 380 (2007).

              To defeat a motion for summary judgment, the non-

  moving party must identify probative, admissible evidence from

  which a reasonable factfinder could find in his favor.           Anderson

  v. Liberty Lobby, Inc., 477 U.S. 242, 256-257 (1986).           It

                                       18
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 19 of 61 PageID #: 809



  “requires the nonmoving party to go beyond the pleadings and by

  [his or] her own affidavits, or by the depositions, answers to

  interrogatories, and admissions on file, designate specific

  facts showing that there is a genuine issue for trial.”            477

  U.S. at 261 n.2 (citations omitted).        “Only disputes over facts

  that might affect the outcome of the suit under the governing

  law will properly preclude the entry of summary judgment. . . .

  [I]t is the substantive law’s identification of which facts are

  critical and which facts are irrelevant that governs.”           477 U.S.

  at 248.    If, as to the issue on which summary judgment is

  sought, there is any evidence in the record from any source from

  which a reasonable inference could be drawn in favor of the

  nonmoving party, summary judgment is improper.          Chambers v. TRM

  Copy Ctrs. Corp., 43 F.3d 29, 37 (2d Cir. 1994) (citations

  omitted).

              The Second Circuit has “repeatedly expressed the need

  for caution about granting summary judgment to an employer in a

  discrimination case where . . . the merits turn on a dispute as

  to the employer's intent.”       Holcomb v. Iona Coll., 521 F.3d 130,

  137 (2d Cir. 2008).      “Where an employer has acted with

  discriminatory intent, direct evidence of that intent will only

  rarely be available, so that ‘affidavits and depositions must be

  carefully scrutinized for circumstantial proof which, if

  believed, would show discrimination.’”         Id. (citing Gallo v.

                                       19
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 20 of 61 PageID #: 810



  Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1224

  (2d Cir. 1994)).     But “[e]ven in the discrimination context,

  however, a plaintiff must provide more than conclusory

  allegations to resist a motion for summary judgment.”           Id.

  (citing Meiri v. Dacon, 759 F.2d 989, 998 (2d Cir. 1985)).

  “Summary judgment is appropriate even in discrimination cases,

  for, as [the Second Circuit has] noted, ‘the salutary purposes

  of summary judgment – avoiding protracted, expensive and

  harassing trials – apply no less to discrimination cases than to

  . . . other areas of litigation.’”        Weinstock v. Columbia Univ.,

  224 F.3d 33, 41 (2d Cir. 2000) (citation omitted).

                                  DISCUSSION

              The material relevant facts are largely undisputed.

  As noted above, defendant moves to dismiss the Amended

  Complaint, in its entirety, because “the evidence shows that

  Plaintiff was not discriminated against, or even treated ‘less

  well’ than others because of her race and nationality, or based

  on any other protected characteristic,” “most of the incidents

  of which Plaintiff complains are time-barred,” and with respect

  to any claims that are not time-barred, there is no material

  issue of fact that Plaintiff has failed to establish that she is

  entitled to relief under any theory.         (ECF No. 33, “Def. Mem.”

  at 9.)



                                       20
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 21 of 61 PageID #: 811



              For the reasons set forth below, the court GRANTS

  defendant summary judgment with respect to each of plaintiff’s

  federal and state claims, and with respect to one of plaintiff’s

  NYCHRL claims.

     I.    Plaintiff’s Race and National Origin Discrimination
           Claims under Title VII and the NYSHRL Fail

              a. Legal Standard

              Under the Supreme Court’s McDonnell Douglas framework,

  “a plaintiff must first establish a prima facie case of

  discrimination by showing: (1) she belonged to a protected

  class, (2) was qualified for the position she held or sought,

  and (3) suffered an adverse employment action (4) under

  circumstances giving rise to an inference of discriminatory

  intent.”    Fanelli v. New York, 200 F. Supp. 3d 363, 370

  (E.D.N.Y. 2016) (citing Terry v. Ashcroft, 336 F.3d 128, 137-38

  (2d Cir. 2003)).

              “A plaintiff sustains an adverse employment action if

  he or she endures a materially adverse change in the terms and

  conditions of employment.”       Joseph v. Leavitt, 465 F.3d 87, 90

  (2d Cir. 2006) (citation and internal quotation marks omitted).

  “Examples of materially adverse employment actions include

  termination of employment, a demotion evidenced by a decrease in

  wage or salary, a less distinguished title, a material loss of

  benefits, significantly diminished material responsibilities, or


                                       21
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 22 of 61 PageID #: 812



  other indices unique to a particular situation.”          Feingold v.

  New York, 366 F.3d 138, 152 (2d Cir. 2004) (alternation,

  citation, and internal quotation marks omitted).          See also Vega

  v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir.

  2015) (“A plaintiff sustains an adverse employment action if he

  or she endures a materially adverse change in the terms and

  conditions of employment.”); Rasko v. New York City Admin. for

  Children's Servs., 734 F. App'x 52, 54 (2d Cir. 2018) (“Informal

  discipline, criticism, or counseling does not constitute an

  adverse act if no change in working conditions accompanies

  it.”).

              Plaintiff “bears the initial burden of proving by a

  preponderance of the evidence a prima facie case of

  discrimination; it is then the defendant’s burden to proffer a

  legitimate non-discriminatory reason for its actions; the final

  and ultimate burden is on the plaintiff to establish that the

  defendant’s reason is in fact pretext for unlawful

  discrimination.”     Moschetti v. N.Y.C. Dep’t of Educ., 778 F.

  App’x 65, 65-66 (2d Cir. 2019).        “The employer's burden of

  showing a legitimate non-discriminatory reason for its actions

  is not a particularly steep hurdle.”        Whethers v. Nassau Health

  Care Corp., 956 F. Supp. 2d 364, 375 (E.D.N.Y. 2013) (citing

  Leibowitz v. Cornell Univ., 584 F.3d 487, 499 (2d Cir.

  2009)), aff'd, 578 F. App'x 34 (2d Cir. 2014).          “To rebut an

                                       22
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 23 of 61 PageID #: 813



  employer's proffered non-discriminatory rationale for its

  actions and withstand summary judgment, a plaintiff must present

  more than allegations that are ‘conclusory and unsupported by

  evidence of any weight.’”       Id. (citing Smith v. Am. Ex. Co., 853

  F.2d 151, 154-55 (2d Cir. 1988)).         See also Chan v. Donahoe, 63

  F. Supp. 3d 271, 297 (E.D.N.Y. 2014) (citing Zann Kwan v.

  Andalex Grp. LLC, 737 F.3d 834, 845 (2d Cir. 2013)) (“In order

  to successfully rebut an employer’s purported non-discriminatory

  reason for the employment action, the plaintiff must establish

  pretext.”).    “Thus, when the district court considers whether

  the evidence can support a verdict of discrimination on a motion

  for summary judgment, it ‘must analyze the evidence, along with

  the inferences that may be reasonably drawn from it, and decide

  if it raises a jury question as to whether the plaintiff was the

  victim of discrimination.’”       Grady v. Affiliated Cent., Inc.,

  130 F.3d 553, 560 (2d Cir. 1997) (citing Fisher v. Vassar

  College, 114 F.3d 1332, 1347 (2d Cir. 1997)).

              “Claims brought under the NYSHRL are analyzed

  identically and the outcome of an employment discrimination

  claim made pursuant to the NYSHRL is the same as it is under . .

  . Title VII.”     Hyek v. Field Support Servs., Inc., 461 F. App'x

  59, 60 (2d Cir. 2012) (citing Smith v. Xerox Corp., 196 F.3d

  358, 363 n.1 (2d Cir. 1999), overruled on other grounds by



                                       23
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 24 of 61 PageID #: 814



  Meacham v. Knolls Atomic Power Lab, 461 F.3d 134, 140-41 (2d

  Cir. 2006)) (internal quotation marks omitted).

              b. Application

              Defendant does not dispute the first two elements of

  plaintiff’s prima facie case, namely, that plaintiff is a member

  of a protected class, and that, on and after March 1, 2017, the

  relevant statutory period for plaintiff’s Title VII claims, or

  November 21, 2015     for plaintiff’s NYSHRL and NYCHRL claims,

  plaintiff was qualified to hold the position that she held.

  (ECF No. 33, Def. Mem. at 7.)       Defendant disputes, however, that

  plaintiff was subjected to a material adverse employment action,

  and that defendant had discriminatory intent.          (Id.)   For the

  reasons set forth below, the court agrees with defendant and

  finds that plaintiff has not established that she was subjected

  to a material adverse employment action and, accordingly, grants

  summary judgment for defendant as to plaintiff’s discrimination

  claims.

  Continuing Violation Doctrine

              Unless plaintiff can establish a continuing violation,

  plaintiff’s factual allegations predating March 1, 2017 will be

  considered time-barred.      “Title VII requires a claimant to file

  a charge of discrimination with the EEOC within 180 days of the

  alleged unlawful employment action or, if the claimant has

  already filed the charge with a state or local equal employment

                                       24
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 25 of 61 PageID #: 815



  agency, within 300 days of the alleged discriminatory action.”

  Van Zant v. KLM Roya Dutch Airlines, 80 F.3d 708, 712 (2d Cir.

  1996); 42 U.S.C. § 2000e-5(e).

              This statutory requirement is analogous to a statute

  of limitations.     Van Zant, 80 F.3d at 712 (citation omitted).

  Unless an exception applies, courts in the Second Circuit

  consider only events that occurred during the 300-day period

  prior to filing of the EEOC complaint.         Because plaintiff filed

  her EEOC complaint on December 27, 2017, any events prior to

  March 1, 2017 are generally deemed time-barred for purposes of

  Title VII.    Id.; Taylor v. City of N.Y., 207 F. Supp. 3d 292,

  300 (S.D.N.Y. 2016) (finding that “[f]or a Title VII claim to be

  timely, the alleged discriminatory conduct must have occurred

  less than 300 days prior to the filing of the EEOC charge”).

              The bulk of plaintiff’s suit relates to events that

  occurred before March 1, 2017, and plaintiff asserts that the

  court should consider predating events under the “continuing

  violation” doctrine.      The continuing violation doctrine will

  permit a court to consider conduct outside of the 300-day

  limitations period, where plaintiff shows evidence of

  defendant’s “continuous practice and policy of discrimination,”

  such as discriminatory seniority lists or employment tests.            Van

  Zant, at 713.     Discrete incidents of discrimination that are not

  the result of a discriminatory policy or practice will not

                                       25
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 26 of 61 PageID #: 816



  ordinarily amount to a continuing violation.          Cornwell, 23 F.3d

  at 703; Rowe v. New York State Dep’t of Tax. & Fin., 786 F.

  App’x 302, 304 (2d Cir. 2019) (finding that multiple alleged

  failures to promote were “a series of discrete acts of

  retaliation and discrimination” that were time-barred).            To

  amount to a discriminatory policy or practice, there must be

  evidence that “specific [] instances of discrimination are

  permitted by the employer to continue unremedied for so long as

  to amount to a discriminatory policy or practice.”           Id.

              Here, plaintiff’s assertion that there was a

  continuing violation is unavailing.        Plaintiff has not shown a

  connection between the Hospital’s treatment of her and any

  company policy or practice, nor that the Hospital allowed

  incidents of discrimination to go unremedied; to the contrary,

  the Hospital took prompt action in response to plaintiff’s

  complaint.    (ECF No. 36-13, Ex. K.)      Even if the court were to

  consider the Hospital’s conduct that occurred before March 2017,

  the court would still conclude that plaintiff has failed to

  identify probative, admissible evidence from which a reasonable

  factfinder could find in her favor.        Anderson, 477 U.S. at 256-

  57.

  Plaintiff Has Not Shown an Actionable Failure to Promote

              Plaintiff asserts that she “was appointed to a less

  distinguished title than comparator employees [and suffered]

                                       26
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 27 of 61 PageID #: 817



  pecuniary detriment accompanying that failure.”               (Opp. Mem. at

  9.)     Even though plaintiff did not actually plead a failure to

  promote claim in her amended complaint, plaintiff attempts to

  argue that she suffered “the adverse action of a failure to

  promote by receiving a position and salary lower than the one

  advocated for.”       (Opp. Mem. at 9.)      For the reasons set forth

  below, the court finds that plaintiff has adduced no facts

  substantiating a claim for failure to promote.

                From March 1, 2017 until plaintiff’s voluntary

  resignation in May 2018, plaintiff held the position of CNM and

  earned an annual salary of $120,000 to $123,600. 5              Plaintiff’s

  failure to promote allegations in the briefs, which were not

  included in the amended complaint, concern conduct wholly

  outside of the relevant time period, and are not properly

  considered.      Even if plaintiff had successfully argued that the

  court’s consideration of events and evidence outside the

  limitations period was warranted, the court would find no

  material – or any - adverse employment action here under Title

  VII, the NYSHRL or the NYCHRL.

                Though plaintiff attempts to cast her unsuccessful job

  interview for the CNM position, in April 2015, as an adverse

  employment action, plaintiff has not established or explained




  5   Plaintiff received a 3% general wage increase in 2017.   (56.1 Resp. ¶ 77.)

                                          27
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 28 of 61 PageID #: 818



  how she was entitled to be promoted to CNM in April 2015.            (JA,

  Ex. G, at 176:18-20 (“[CNO Scher] refuse [sic] to give me the

  title and the salary that I deserved.”).

              In evaluating a discriminatory failure to promote

  claim, courts in the Second Circuit evaluate whether the

  plaintiff has established a prime facie case that plaintiff (1)

  belongs to a protected class; (2) sought or was eligible for

  promotion to positions to which the employer was seeking to

  promote people; (3) plaintiff was not promoted; and (4) the

  employer promoted others less qualified for the position than

  plaintiff.    Gonzalez v. City of New York, 354 F. Supp. 2d 327,

  334 (S.D.N.Y. 2005).

              Here, plaintiff has plainly not met her evidentiary

  burden.    Specifically, plaintiff has not identified any

  successful candidates for promotion or hire to the CNM position,

  outside of plaintiff’s protected group, who were similarly

  situated to plaintiff in all material respects.          The undisputed

  evidence establishes that all three individuals who were hired

  as CNMs in the ED or the ICU, around the time that plaintiff

  pursued the CNM position, had years of supervisory experience

  prior to being hired by the Hospital into management positions.

  (56.1 Resp. ¶ 47.)

              First, Robert Pryce, who was hired in 2014 by Ms.

  Kanevsky as a CNM in the ICU, had held a nursing management role

                                       28
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 29 of 61 PageID #: 819



  for three to four years at another hospital before joining JHMC.

  (ECF No. 33-2, Pryce Decl. ¶ 7.)          Second, Alicia McCaskie had

  also held a nursing management role prior to joining JHMC as a

  CNM in the ED.     (Id.)   Third, Diahann Singh had held “a wealth

  of leadership roles, and she had been a . . . nurse leader at

  Rikers, which [is] a pretty tough population[.]”          (JA, Ex. E,

  76:7-16.)    Ms. Singh had also been employed previously as a team

  lead, as a supervisor, and a director.          (Id. at 76:17-20.)    In

  contrast to Mr. Pryce, Ms. McCaskie, and Ms. Singh, plaintiff

  had limited supervisory experience in her role as a staff nurse.

  (56.1 Resp. ¶ 36.)

              As courts within the Second Circuit have noted,

  “[w]ith regard to the positions filled by lateral employees who

  formerly held . . . equivalent positions, . . . [t]he employment

  experience of those [lateral] candidates forecloses the argument

  that they were similarly situated to [plaintiff] ‘in all

  material respects.’”       Chavis v. Wal-Mart Stores, Inc., 265 F.

  Supp. 3d 391, 405 (S.D.N.Y. 2017); Graham, 230 F.3d at 39;

  Gonzalez v. City of New York, 354 F. Supp. 2d 327, 335 (S.D.N.Y.

  2005) (dismissing failure to promote claims where plaintiffs

  could not demonstrate that employees promoted in their place

  were less qualified than plaintiffs).

              As noted above, plaintiff’s comparators were more

  qualified, not less so, than plaintiff.          Moreover, plaintiff

                                       29
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 30 of 61 PageID #: 820



  altogether fails to address her relative lack of managerial

  experience compared with that of the other CNMs, nor does she

  cite any evidence in the record that she was qualified, as of

  April 2015, to be promoted to CNM.        As defendant correctly

  notes, plaintiff has cited no legal authority or evidence other

  than her own ipse dixit, given the disparity in experience and

  qualifications between herself and the other CNMs, that she was

  nonetheless qualified and entitled to be promoted to CNM.

  (Reply Mem. at 6.)     “Mere requests for consideration for

  promotion or general expressions of interest over time do not

  suffice,” and nor does the fact that plaintiff was a longtime

  employee at the Hospital entitle her to the requested promotion

  in April 2015.     Inguanzo v. Hous. & Servs., Inc., 2014 U.S.

  Dist. LEXIS 132197, at *36 (S.D.N.Y. Sept. 19, 2014).

  Plaintiff’s failure to promote claim thus fails on its face.

  Aulicino v. N.Y.C. Dep’t of Homeless Servs., 580 F.3d 73, 80 (2d

  Cir. 2009).

              Plaintiff also asserts that she should have been paid

  more than $120,000 when she was promoted to CNM: “[My salary]

  should have been more.      It should have been . . . whatever they

  had owed me, should have been plus, plus the three percent. . .

  . [T]hey should have given me all those three percents.”            (JA,

  Ex. G, at 125:2-12.)      As best as the court can discern,

  plaintiff apparently asserts that she was “owed” the annual 3%

                                       30
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 31 of 61 PageID #: 821



  wage increase from 2015 to 2017, on the theory that she was

  entitled to be promoted to CNM in April 2015.          As discussed

  above, this argument fails on its face because plaintiff was not

  entitled to a promotion.      Moreover, plaintiff’s starting salary

  of $120,000 was commensurate with her experience and the CNM

  position.

              Specifically, some CNMs were paid “considerably less”

  than plaintiff, while others were paid a bit more.           (ECF No. 33-

  16, Ex. M; JA, Ex. E, 72:20-73:21; 76:3-25.)          Specifically, Ms.

  Cornet, the Vice President of HR, testified that “[t]here were

  other nurse managers who had been [with the Hospital] a long

  time as nurse managers and they weren’t making even 116

  [thousand].”    (JA, Ex. E, 72:20-73:21.)       Plaintiff’s starting

  salary of $120,000 was exactly what two other nurse managers,

  Mr. Pryce and Ms. McCaskie, made.         (JA, Ex. G, 119:14-15.)

  Plaintiff acknowledged at her deposition that she understood

  that the overnight ED nurse manager, Ms. Singh, was compensated

  at a slight premium ($125,000) because the it was a less

  desirable shift.     (JA, Ex. G, 119:3-20 (“Diane [Singh] started

  with 125 [thousand], which is okay because you know what, they

  paid her because she’s the overnight.”); see also JA, Ex. E,

  49:2-17 (“[I]t’s more difficult to attract professional level

  staff to work evenings and nights.”).)



                                       31
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 32 of 61 PageID #: 822



              For the foregoing reasons, the court finds that

  plaintiff has failed to create a triable issue of fact as to the

  failure to promote claim under federal, state and local law.

  No Evidence That Plaintiff Has Suffered a Material Adverse
  Employment Action

              “Examples of materially adverse employment actions

  include termination of employment, a demotion evidenced by a

  decrease in wage or salary, a less distinguished title, a

  material loss of benefits, significant diminished material

  responsibilities, or other indices unique to a particular

  situation.”    Hui-Wen Chang v. N.Y.C. Dep’t. of Educ., 2019 U.S.

  Dist. LEXIS 167955, at *26 (E.D.N.Y. Sept. 27, 2019) (KAM)

  (internal quotations omitted).       By contrast, “a promotion to a

  more important title with an increase in salary is the exact

  opposite of the quintessential adverse employment actions

  described by the Second Circuit[.]”        Paul v. Postgraduate Ctr.

  for Mental Health, 97 F. Supp. 3d 141, 192 (E.D.N.Y. 2015).

              Plaintiff has not alleged or adduced admissible

  evidence that defendant undertook any materially adverse

  employment action against plaintiff during her employment.            (See

  generally JA, Ex. G, 97:19-20 (alleging that CNO Scher did not

  greet plaintiff and failed to publicly show appreciation or

  acknowledge plaintiff at meetings); ECF No. 7, Am. Compl. ¶ 27

  (alleging that various individuals referred to plaintiff as a


                                       32
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 33 of 61 PageID #: 823



  “black Haitian”), ¶ 29 (alleging that an employee spoke to

  plaintiff in a “demeaning manner before hanging up the phone on

  her”); ¶ 44 (alleging that CNO Scher called plaintiff and

  another employee “not approachable” at a work meeting).)

  Plaintiff apparently contends that plaintiff was subjected to

  adverse action because defendant “constructively discharged

  [plaintiff] due to its discriminatory treatment rising to the

  level of a material adverse action.”        (Opp. Mem. at 8-9.)

              The court finds that none of the foregoing or

  following purported actions by defendant constitute materially

  adverse employment actions.       Namely, in addition to the

  foregoing, plaintiff asserts the following were also adverse

  employment actions: 1) being required to wear scrubs while at

  work, and 2) being short-staffed.         Plaintiff did not cite to any

  legal authority or other support for these assertions, and the

  court has not found support for these propositions in the case

  law.

              First, plaintiff asserts that being required to wear

  scrubs at work constituted an adverse employment action.            The

  court disagrees.     Plaintiff alleged in her amended complaint

  that Ms. Kanevsky “authorized” plaintiff to wear regular

  clothing rather than scrubs “like the other Clinical Nurse

  Managers.”     (Am. Compl. ¶ 23.)      However, CNO Scher allegedly

  instructed plaintiff and Ms. Kanevsky to wear scrubs while

                                       33
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 34 of 61 PageID #: 824



  working in the ED.     When plaintiff asked CNO Scher why she was

  required to wear scrubs, CNO Scher allegedly responded, “This is

  not a fashion show.”      (Id.; ECF No. 36-4, Ex. B, 94:9-97:8.)

              As defendant notes, plaintiff does not explain how

  being required to wear scrubs at work materially or adversely

  affected her employment.      (Reply Mem. at 4.)      Courts in the

  Second Circuit have found that being asked to comply with an

  employer’s dress code is generally not considered an adverse

  employment action.     See, e.g., Brooks v. City of Utica, 275 F.

  Supp. 3d 370, 378 (N.D.N.Y. 2017) (being required to wear a hat

  and hairnet while on duty is not an adverse employment action).

  Even an employer’s threat to discipline or terminate an employee

  for her refusal to comply with hygiene and dress code norms does

  not constitute an adverse employment action.          Id. at 377-78

  (collecting cases).      At most, JHMC’s requirement that plaintiff

  wear scrubs while on duty, as a nurse in the ED, was a “‘minor

  inconvenience,’ which does not amount to a materially adverse

  employment action.”      Givens v. Monroe Cty., 11-CV-6592 (MAT),

  2014 WL 4794641, at *5 (W.D.N.Y. Sept. 25, 2014) (granting

  summary judgment for defendant where plaintiff was asked to

  remove a sweatshirt that was not in compliance with the dress

  code).

              In addition, plaintiff does not assert that she was

  unable to perform her job effectively in scrubs, as opposed to

                                       34
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 35 of 61 PageID #: 825



  other attire.     (Id.)   To the contrary, as Mrs. Cornet testified

  at her deposition, the reason that CNO Scher asked plaintiff to

  wear scrubs was “because [the ED was] tremendously short

  staffed, continue to be short staffed, and [plaintiff] needed to

  be ready to jump in the case of a trauma call, and high heel

  shoes in a busy ED weren’t going to be able to be responsive.”

  (JA, Ex. E, at 62:21-63:7.)       Furthermore, Mr. Pryce averred in

  his sworn declaration that he observed plaintiff as well as

  other CNMs wearing both street clothes and scrubs at work.             Mr.

  Pryce stated that he “usually” wore scrubs “because it allows

  [him] to jump in for patient care when we are short-staffed,

  which is often.”     (ECF No. 33-2, Pryce Decl. ¶ 14.)        Indeed, Ms.

  Kanevsky asked plaintiff to perform bedside care, staff nurse

  duties, charge nurse duties, push stretchers, triage, and

  provide relief when others went on break, in the ED.           (56.1

  Resp. ¶ 78.)    The court also notes that there is no evidence

  that plaintiff was singled out with the dress code requirement;

  by plaintiff’s own admission, Ms. Kanevsky, Director of Nursing

  in the ED, was also required to wear scrubs at work.           (JA, Ex.

  G, at 94:11-14; Givens, 2014 WL 4794641, at *5 (noting that

  plaintiff was not treated differently than another worker with

  respect to the dress code).)       Plaintiff has not presented

  evidence of similarly situated employees who were not required

  to wear scrubs.     Thus, the court finds that plaintiff’s being

                                       35
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 36 of 61 PageID #: 826



  required to wear scrubs does not constitute a materially adverse

  employment action.

                Second, plaintiff asserts, in conclusory fashion and

  without citing legal authority, that being short-staffed was an

  adverse employment action.       (Opp. Mem. at 10.)     Plaintiff

  evidently assumes, without a factual basis, that other CNMs who

  worked different shifts were more adequately staffed, that this

  was a purposeful effort to undermine her, and was thus evidence

  of an adverse employment action.          The court finds that it was

  not.

              Plaintiff’s argument that she was uniquely

  understaffed is belied by her own testimony, in which she

  acknowledged that other CNMs were also understaffed.           (JA, Ex.

  G, at 154:3-7.)     The undisputed evidence confirms that staff

  shortages were experienced not only by plaintiff, but by the

  entire ED and ICU departments.       For example, plaintiff’s husband

  testified that he and others in the ICU department complained of

  the staff shortage in the ICU.       (JA, Ex. D, 60:20-61:9.)       Mr.

  Pryce further confirmed that he “often” experiences staff

  shortages.    (Pryce Decl. ¶ 14.)      Ms. Kanevsky also testified

  that, as Nursing Director, she asked “all managers” if they

  could work extra hours.      (JA, Ex. A, at 26:13-24.)

              In addition, the Hospital’s staff shortage issue was

  not a “change” in the conditions of plaintiff’s employment after

                                       36
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 37 of 61 PageID #: 827



  March 2017.    As Ms. Kanevsky testified, a serious staff shortage

  existed at least as far back as 2015, when plaintiff worked as a

  CNC.   (Id.)   Based on the totality of the undisputed evidence

  before the court, the court finds that the staff shortage that

  plaintiff experienced was neither unique to her nor a materially

  adverse employment action.

  Plaintiff Has Not Established Constructive Discharge

              Plaintiff has not made a prima facie showing of

  constructive discharge. 6      The Second Circuit has observed that an

  “employee is constructively discharged when his employer, rather

  than discharging him directly, intentionally creates a work

  atmosphere so intolerable that he is forced to quit

  involuntarily.”     Terry v. Ashcroft, 336 F.3d 128, 151-52 (2d

  Cir. 2003).    “[T]o state a prima facie case of constructive

  discharge, [a plaintiff] must establish that the constructive

  discharge ‘occurred in circumstances giving rise to an inference

  of discrimination on the basis of [plaintiff’s] membership in [a

  protected] class.’”      Id. (citation omitted).       “Constructive

  discharge claims face a demanding standard, even higher than




  6 Though plaintiff did not plead constructive discharge as a separate cause of
  action in her Amended Complaint (see generally ECF No. 7, Am. Compl.), both
  parties briefed this issue in connection with defendant’s motion for summary
  judgment. Plaintiff apparently contends that she was constructively
  discharged, “giving rise to the level of a material adverse action,” for
  purposes of her discrimination claims. Thus, the court has considered
  whether plaintiff has adduced evidence of a prima facie discrimination claim,
  under a constructive discharge theory. (Opp. Mem. at 21.)

                                        37
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 38 of 61 PageID #: 828



  that required to prevail on a hostile environment claim.”).

  Pryor v. Jaffe & Asher, LLP, 992 F. Supp. 2d 252, 262 (S.D.N.Y.

  2014).   For instance, constructive discharge claims “cannot be

  proven merely by evidence that an employee preferred not to

  continue working for that employer . . . [or that] the

  employee’s conditions were difficult or unpleasant[.]”             Edwards

  v. Huntington Union Free Sch. Dist., 957 F. Supp. 2d 203, 213

  (E.D.N.Y. 2013).     Further, constructive discharge claims are

  measured by an objective reasonable person standard.            Petrosino,

  384 F.3d at 230 (2d Cir. 2004).

               It is undisputed that, on May 25, 2018, the day that

  plaintiff handed in her pre-written resignation letter to JHMC,

  plaintiff had not set foot in the Hospital for the previous six

  months, nor had any supervisors from JHMC contacted her. 7            (56.1

  Resp. ¶ 85.)    Furthermore, on May 25, 2018, plaintiff did not

  meet with or encounter CNO Scher or any other supervisors.              (Id.

  ¶¶ 91-92.)    In addition, plaintiff has not pointed to any facts

  showing that, during the months leading up to plaintiff’s

  medical leave, defendant ratcheted up the purportedly

  intolerable working conditions.        The undisputed evidence

  establishes that plaintiff began working for a different


  7 As plaintiff acknowledges, “while [plaintiff] was on medical leave, just

  after submission of [her and Ms. Kanevsky’s complaints to Human Resources],
  Ms. Perard was unable to experience any further adverse action while she was
  not attending work.” (Opp. Mem. at 22.)


                                       38
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 39 of 61 PageID #: 829



  employer the week following her resignation, where plaintiff

  made a higher salary, $130,000, and again reported to Ms.

  Kanevsky, with whom she had a positive working relationship

  during their employment by defendant.         (Id. ¶¶ 93, 96.)

              At most, plaintiff has put forth evidence showing that

  she merely preferred not to continue working at JHMC, which is

  insufficient to meet the “demanding” standard required to

  sustain a constructive discharge claim.         Edwards, 957 F. Supp.

  2d at 213; Pryor, 992 F. Supp. 2d at 262.         There is no evidence

  in the record that supports plaintiff’s claim that she was

  constructively discharged due to her working conditions having

  deteriorated to an objectively intolerable level.           Terry v.

  Ashcroft, 336 F.3d 128, 151-52 (2d Cir. 2003).

              For the foregoing reasons, the court grants defendant

  summary judgment as to plaintiff’s federal and state

  discrimination claims, and plaintiff’s NYCHRL retaliation claim.

     II.   Plaintiff’s Hostile Work Environment Claims under Title
           VII and NYSHRL Fail

              As noted above, alleged conduct that took place prior

  to March 1, 2017 is time-barred under Title VII, and alleged

  conduct that occurred before November 21, 2015 is time-barred

  under NYSHRL and NYCHRL because plaintiff has not established a

  continuing violation.      Rowe, 2019 WL 4463567, at *2.

              a. Legal Standard


                                       39
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 40 of 61 PageID #: 830



              To make out a hostile work environment claim,

  plaintiff must establish, based on both an objective and a

  subjective standard, “(1) that the workplace was permeated with

  discriminatory intimidation that was sufficiently severe or

  pervasive to alter the conditions of [his or] her work

  environment, and (2) that a specific basis exists for imputing

  the conduct that created the hostile environment to the

  employer.”    Petrosino v. Bell Atl., 384 F.3d 210, 221, 230 (2d

  Cir. 2004) (internal quotation marks omitted).          Courts reviewing

  claims for hostile work environment “consider the totality of

  the circumstances, including ‘(1) the frequency of the conduct;

  (2) its severity; (3) whether the conduct is physically

  threatening or humiliating, or a mere offensive utterance; (4)

  whether the conduct unreasonably interfered with plaintiff’s

  work; and (5) what psychological harm, if any, resulted.’”

  Lumhoo v. Home Depot USA, Inc., 229 F. Supp. 2d 121, 152

  (E.D.N.Y. 2002) (citing Richardson v. New York State Dep’t of

  Correctional Serv., 180 F.3d 426, 437 (2d Cir. 2002)).           The

  incidents at issue must be ‘more than episodic; they must be

  sufficiently continuous and concerted in order to be deemed

  pervasive.’”    Bacchus v. New York City Dep't of Educ., 137 F.

  Supp. 3d 214, 240 (E.D.N.Y. 2015) (citing Das v. Consolidated

  School Dist. of New Britain, 369 F. App’x 186, 190 (2d Cir.

  2010)).

                                       40
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 41 of 61 PageID #: 831



              Furthermore, the alleged incidents or comments must be

  “severe.”    See, e.g., Fleurentin v. New York City Health and

  Hosps. Corp., 18-CV-5004 (AMD)(RLM), 2020 WL 42841, at *8

  (E.D.N.Y. Jan. 3, 2020) (finding that refusing to let employee

  play Santa Claus at a holiday event due to employee’s accent was

  not severe enough to support a hostile work environment claim).

  “In other words, ‘[s]imple teasing, offhand comments, and

  isolated incidents (unless extremely serious) will not amount to

  discriminatory changes in the terms and conditions of

  employment.’”     Illiano v. Mineola Union Free Sch. Dist., 585 F.

  Supp. 2d 341, 350 (E.D.N.Y. 2008) (citing Faragher v. City of

  Boca Raton, 524 U.S. 775, 788 (1998)).         “[U]nder the law, an

  unpleasant work environment does not amount to a hostile one.”

  Mauze v. CBS Corp., 340 F. Supp. 3d 186, 214 (E.D.N.Y. 2018).

              b. Application

              Though it is undisputed that plaintiff subjectively

  viewed her working environment as a hostile one, plaintiff has

  cited no legal authority that plaintiff experienced an

  objectively hostile work environment.         As defendant notes,

  plaintiff cites nothing more than mostly undated, discrete acts

  that amount to nothing more than minor or perceived slights, or

  unpleasant comments.      Nor has plaintiff substantiated that the

  conduct alleged unreasonably interfered with plaintiff’s work.

  Littlejohn v. City of New York, 795 F.3d 297, 321 (2d Cir.

                                       41
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 42 of 61 PageID #: 832



  2015).    Taken individually or in the aggregate, none of the

  conduct alleged is sufficiently severe or pervasive to give rise

  to a hostile work environment claim.        Accordingly, the court

  grants defendant summary judgment as to plaintiff’s federal and

  state hostile work environment claims.

              At plaintiff’s deposition, she testified, in

  conclusory fashion, that CNO Scher “created a hostile

  environment for me along with her crew” and that she has been

  “tortured . . . for all these years” because CNO Scher made

  plaintiff’s life a “living hell.”         (ECF No. 36-4, at 68:12-22;

  69:2-6.)    Plaintiff recounted that CNO Scher would sometimes

  call her into her office, with Robin Blackwell and Sharon

  Narducci, in order to “bash” plaintiff.         (Id. at 69:7-18.)

  Plaintiff also testified that, during the few times CNO Scher

  crossed paths with the ED staff, CNO Scher did not greet

  plaintiff.    (Id. at 97:13-21; 144:17-25.)       In addition, on July

  13, 2016, CNO Scher conducted a meeting in which she solicited

  managers’ opinions and experiences, and allegedly skipped over

  plaintiff and Ms. Kanevsky.       (ECF No. 36-4, at 99:14-24.)

  Plaintiff noted that CNO Scher skipped over Ms. Kanevsky and

  plaintiff, without soliciting their opinions regarding a work

  matter.    In summary, plaintiff testified that she believed CNO

  Scher was discriminating against her: “She singled me out.

  Whatever I do, she will always find something to target me.            She

                                       42
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 43 of 61 PageID #: 833



  would call me black Haitian.       She would have her crew pick on

  me, belittle me as well.”       (Id. at 176:12-18.)

              The court has considered the totality of the

  circumstances, including discrete comments made by employees at

  JHMC, and concludes that they were not severe or pervasive, and

  did not create a hostile work environment.         For example, Ms.

  Blackwell allegedly referred to plaintiff as incompetent: “Oh,

  she doesn’t know what she is doing. This is not Haiti.”            (JA,

  Ex. A, at 73:5-11.)      Comments regarding a plaintiff’s

  incompetence at her job, however, are not necessarily related to

  discrimination and are thus not actionable without a nexus to

  discriminatory animus.      See Golston-Green v. City of New York,

  123 N.Y.S.2d 656 (2d Dep’t 2020) (affirming summary judgment for

  defendant on NYSHRL hostile work environment claim where boss

  referred to plaintiff as a “Sergeant do nothing” and “an empty

  suit” and was told she needed to “do [her] job”).           Moreover, Ms.

  Blackwell was not plaintiff’s supervisor, and there is no

  evidence that she had the ability to affect the terms of

  plaintiff’s employment.

              Plaintiff also alleged that Ms. Blackwell and CNO

  Scher referred to plaintiff’s accent and stated that they were

  not able to understand her.       (JA, Ex. A, 76:3-19.)      CNO Scher

  referred to plaintiff’s thick accent, and asked Ms. Kanevsky,

  plaintiff’s direct supervisor, whether she could understand

                                       43
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 44 of 61 PageID #: 834



  plaintiff.    (JA, Ex. A, 15:21-24; see also JA, Ex. G, 50:23-25;

  51:23.)    Plaintiff also testified at her deposition that, during

  her 2015 interview with CNO Scher for the CNM position, CNO

  Scher spent the bulk of the 30 to 45 minutes repeatedly stating

  that plaintiff was black and Haitian and that her accent was

  difficult to understand.       (JA, Ex. G, 47:19-25 (“[CNO Scher]

  would stop me from time to time when I was talking to her,

  complaining about my accent.        That she’s having difficulty

  understanding me.”), 48:20-49:18, 50:23-51:2.) 8

              Evidence that employees in a supervisory role

  referenced plaintiff’s accent and difficulty in understanding

  plaintiff is generally insufficient to establish discriminatory

  animus.    Manko v. Deutsche Bank, 554 F. Supp. 2d 467, 472, 478

  n.36 (S.D.N.Y. 2008) (granting defendant summary judgment even

  though supervisor “mocked [plaintiff’s] accent by mimicking her

  pronunciation of various words and phrases” because “there [was]

  no record evidence that her accent was the basis for an adverse

  employment action”); Ponniah Das v. Our Lady of Mercy Med. Ctr.,

  00-CV-2574 (JSM), 2002 WL 826877, at *10 (S.D.N.Y. Apr. 30,

  2002) (“That [the supervisor] said that she could not understand

  [plaintiff’s] accent does not support a claim of

  discrimination.”), aff’d, 56 F. App’x 12 (2d Cir. 2003) (summary


  8 Plaintiff further testified that CNO Scher did “not really” ask plaintiff
  about her qualifications and experience for the desired position because she
  was “more focused on my race.” (Id. at 50:14-18, 52:12-25, 53:2-14.)

                                       44
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 45 of 61 PageID #: 835



  order); Kho v. New York and Presbyterian Hosp., 344 F. Supp. 3d

  705, 719-20 (S.D.N.Y. 2018) (granting defendant summary judgment

  where criticism regarding plaintiff’s Chinese accent were in the

  context of performance reviews and her language skills were

  reasonably related to her job performance); Grant v. Cont’l Cas.

  Co., No. 13-CV-5675 (AT), 2015 WL 1499724, at *8 (S.D.N.Y. Mar.

  30, 2015) (plaintiff failed to show discriminatory motive where

  supervisor remarked, “I don’t understand you, you’re not being

  clear,” because such remarks were “devoid of direct or even

  oblique reference to race or national origin”).           Further, there

  is no evidence that any employees used racial slurs or epithets

  regarding plaintiff.      Holt v. Roadway Package Sys., Inc., 506 F.

  Supp. 2d 194, 201 (W.D.N.Y. 2007).         Plaintiff describes herself

  as black and Haitian, which were the only allegedly offensive

  terms used in reference to plaintiff.         (JA, Ex. A, 70:2-9; JA,

  Ex. G, 10:17-25, 16:15-16.) 9




  9 The stray remarks regarding plaintiff’s accent are insufficient to sustain
  plaintiff’s discrimination claim. Even if plaintiff’s supervisor’s comments
  regarding her accent or in reference to her race and/or national origin
  reflected a discriminatory animus, there is no evidence that plaintiff
  suffered an adverse employment action to which the comment could have
  related; thus, summary judgment is warranted here. See Manko, 554 F. Supp.
  2d at 478 n.36 (S.D.N.Y. 2008); Tomizawa v. ADT LLC, 2015 U.S. Dist. LEXIS
  133649, at *34 (E.D.N.Y. July 17, 2015) (Bloom, M.J.), adopted at 2015 U.S.
  Dist. LEXIS 132182 (E.D.N.Y. Sept. 29, 2015) (Brodie, J.) (“[S]tray remarks,
  even by a decisionmaker, without a demonstrated nexus to the adverse action
  will not defeat a motion for summary judgment.”); Brown v. AstraZeneca
  Pharms., L.P., 2006 U.S. Dist. LEXIS 57377 (E.D.N.Y. 2006) (“Racist comments
  may constitute evidence of an intent to discriminate, but only if a
  sufficient nexus exists between the comments and the [adverse action].”).

                                       45
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 46 of 61 PageID #: 836



              During her deposition, plaintiff added to her account

  of her 2015 interview with CNO Scher, that CNO Scher told

  plaintiff, point-blank, “I don’t like black people.”            (JA, Ex.

  G, at 58:13-14.)     Plaintiff further testified that Robert Pryce,

  a CNM who identifies as black, told her that CNO Scher said she

  didn’t like black people or black Haitians.           (Id. at 61:2-4.)

  Mr. Pryce has disputed the veracity of plaintiff’s testimony

  regarding this alleged remark by CNO Scher in his sworn

  declaration, which was submitted in connection with the defense

  motion for summary judgment. 10      In any event, even if CNO Scher’s

  alleged inadmissible hearsay statement to Mr. Pryce was made,

  the court finds that this disparity between plaintiff’s and Mr.

  Pryce’s testimony fails to create a material factual dispute

  because the court finds no adverse employment action occurred,

  and this alleged comment was not sufficiently severe or

  pervasive to sustain plaintiff’s federal or state hostile work

  environment claims.

               “To prove a hostile work environment claim . . ., a

  plaintiff must show that [her] ‘workplace is permeated with

  discriminatory intimidation, ridicule, and insult that is

  sufficiently severe or pervasive to alter the conditions of the



  10Specifically, Mr. Pryce declared that plaintiff’s allegation regarding a
  conversation between them in July 2016, in which Mr. Pryce allegedly told her
  that CNO Scher doesn’t like black Haitians never happened, and he “would
  never have said such a thing.” (ECF No. 33-2, Pryce Decl. ¶ 13.)

                                       46
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 47 of 61 PageID #: 837



  victim's employment and create an abusive working environment.’”

  Wiercinski v. Mangia 57, Inc., 787 F.3d 106, 113 (2d Cir. 2015)

  (citing Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993)).

  Having considered the evidence before the court in the light

  most favorable to the non-moving party, and based on the

  totality of the circumstances, plaintiff has not demonstrated a

  sufficiently hostile and pervasive environment.          Accordingly,

  defendant is entitled to summary judgment on plaintiff’s federal

  and state hostile work environment claims.

     III. Plaintiff’s Retaliation Claims under Title VII, NYSHRL
          and NYCHRL Fail

              Defendant also contends that plaintiff has failed to

  establish a prima facie case of retaliation under Title VII,

  NYSHRL and NYCHRL because plaintiff cannot show that she engaged

  in a protected activity, defendant was aware of the protected

  activity, and the existence of a causal connection between

  plaintiff’s protected activity and the materially adverse

  action.    (Def. Mem. at 12.)     For the reasons set forth below,

  the court agrees with defendant and grants summary judgment for

  defendant on plaintiff’s federal and state retaliation claims.

              a. Legal Standard

              According to the United States Supreme Court, the

  federal anti-retaliation statute “seeks to secure that primary

  objective [of] preventing an employer from interfering (through


                                       47
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 48 of 61 PageID #: 838



  retaliation) with an employee’s efforts to secure or advance

  enforcement of [Title VII’s] basic guarantees.”          Burlington N. &

  Santa Fe Ry. Co. v. White, 548 U.S. 53, 63 (2006).           As with

  discrimination claims, federal and state retaliation claims are

  governed by the McDonnell Douglas framework.          Zann Kwan v.

  Andalex Grp. LLC, 737 F.3d 834, 843 (2d Cir. 2013).

              To establish a prima facie case of retaliation under

  state and federal law, a plaintiff must show (1) participation

  in a protected activity; (2) the defendant's knowledge of the

  protected activity; (3) an adverse employment action; and (4) a

  causal connection between the protected activity and the adverse

  employment action.     Id. at 844.     Once the plaintiff makes a

  prima facie showing, the burden shifts to the employer to

  articulate a legitimate, non-retaliatory reason for the

  employment action.     Id. at 845 (citing United States v. Brennan,

  650 F.3d 65, 93 (2d Cir. 2011).        After a non-retaliatory reason

  has been articulated, the presumption of retaliation drops, and

  the plaintiff must then demonstrate the non-retaliatory reason

  is a mere pretext for retaliation.        (Id.)

              A plaintiff “alleging retaliation in violation of

  Title VII [and NYSHRL] must show that retaliation was a ‘but-

  for’ cause of the adverse action, and not simply a ‘substantial’

  or ‘motivating’ factor in the employer's decision.”           Id. (citing

  Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360

                                       48
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 49 of 61 PageID #: 839



  (2013)).    This does not require proof that retaliation was the

  only cause for the employer’s action, but that the adverse

  action would not have occurred absent the retaliatory motive.

  Id. at 846.    “A plaintiff may prove that retaliation was a but-

  for cause of an adverse employment action by demonstrating

  weaknesses, implausibilities, inconsistencies, or contradictions

  in the employer's proffered legitimate, nonretaliatory reasons

  for its action.”     Id.

              For retaliation claims a broader range of conduct may

  be actionable than for discrimination claims.          Unlike the

  discrimination provision, the antiretaliation provision of Title

  VII is not limited to discriminatory actions that affect the

  terms and conditions of employment.        Burlington, 548 U.S. at 63.

  Courts properly assess “whether the actions of an employer could

  dissuade a reasonable worker from making a charge of

  discrimination.”     Conforti v. Sunbelt Rentals, Inc., 201 F.

  Supp. 3d 278, 302 (E.D.N.Y. 2016).

              “The temporal proximity of events may give rise to an

  inference of retaliation for the purposes of establishing a

  prima facie case of retaliation under Title VII, but without

  more, such temporal proximity is insufficient to satisfy

  appellant's burden to bring forward some evidence of pretext.”

  El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir.

  2010).   “[E]mployer actions prohibited by Title VII's anti-

                                       49
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 50 of 61 PageID #: 840



  discrimination provision are limited to conduct that affects the

  terms and conditions of employment, while under Title VII's

  anti-retaliation provision, the challenged action need not

  affect the terms and condition of employment in order to

  constitute unlawful retaliation.”         Siddiqi v. New York City

  Health & Hosps. Corp., 572 F. Supp. 2d 353, 372 (S.D.N.Y. 2008)

  (citing Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,

  63-64 (2006)).

              “NYCHRL's retaliation provision is broader than Title

  VII's[,] protecting plaintiffs who ‘oppos[e] any practice

  forbidden under’ the law from conduct ‘reasonably likely to

  deter a person engaging in such action.’”         Id. at 76 (citing

  Mihalik, 715 F.3d at 112).       “While the NYCHRL has a less

  demanding standard [for retaliation], a ‘plaintiff still must

  establish that there was a causal connection between [her]

  protected activity and the employer's subsequent action, and

  must show that a defendant's legitimate reason for [her]

  termination was pretextual or motivated at least in part by an

  impermissible motive.’”      Hughes v. Twenty-First Century Fox,

  Inc., 304 F. Supp. 3d 429, 449 (S.D.N.Y. 2018) (citation

  omitted).

           b. Application

              The court finds that plaintiff’s retaliation claims

  founder on element three: plaintiff has failed to adduce

                                       50
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 51 of 61 PageID #: 841



  evidence showing any material adverse action by defendant

  against plaintiff.     Accordingly, the court grants defendant

  summary judgment with respect to plaintiff’s federal and state

  retaliation claims.

              First, it is largely undisputed that plaintiff’s

  filing of an EEOC complaint on December 27, 2017 constitutes a

  protected activity for purposes of Title VII.          Kelly v. Howard

  I. Shapiro & Assocs. Consulting Eng’rs, P.C., 716 F.3d 10, 14

  (2d Cir. 2013) (“so long as the employee has a good faith,

  reasonable belief that the underlying challenged actions of the

  employer violated the law,” the filing of a complaint qualifies

  as protected activity under Title VII).         Further, there is no

  dispute as to whether plaintiff filed her EEOC complaint in good

  faith.   The court thus considers plaintiff to have satisfied the

  first element of a prima facie retaliation claim.

              Plaintiff also asserts that she engaged in two other

  protected activities: her delivery of a letter dated July 19,

  2016 to defendant’s C-suite, complaining of unfair practices

  directed toward the Emergency Department and her title, but not

  based on her race or national origin, and her support of Ms.

  Kanevsky’s HR complaint.      (Pl. Mem. at 19.)      The court finds




                                       51
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 52 of 61 PageID #: 842



  that defendant does not meaningfully dispute that plaintiff has

  engaged in one or more protected activities. 11

              Based on the totality of the undisputed facts in

  evidence, however, plaintiff has not shown that the Hospital

  took any adverse action against plaintiff following any

  protected activity.      To the contrary, approximately four months

  after plaintiff complained to HR in July 2016, plaintiff

  received her second promotion in less than two years.             (ECF No.

  33-13, Ex. J; ECF No. 33-16, Ex. M.)

              Crucially, as noted above, plaintiff fails to explain

  or cite any case law in support of her assertion that

  plaintiff’s decision to voluntarily resign from the Hospital

  immediately upon her return from medical leave was tantamount to

  an adverse action by the Hospital.         Additionally, as the court

  has earlier found, plaintiff was not constructively discharged

  by defendant.     Plaintiff’s subjective belief, unsupported by

  facts in the record, that “it was not going to be good” for her

  if she stayed with the Hospital, does not, as plaintiff

  suggests, establish her reasonable concern that plaintiff would



  11As defendant accurately notes, however, plaintiff’s 2016 letter made no
  reference to discrimination she personally experienced, on the basis of any
  protected category, and it was not regarded as a racial discrimination
  complaint by the Human Resources VP, Ms. Cornet. (ECF No. 36-10.) Ms.
  Cornet testified at her deposition that she understood plaintiff’s grievances
  to concern CNO Scher’s allegedly poor treatment of the entire ED team, and
  plaintiff’s separate request that her title be changed to “manager” instead
  of “coordinator.” (ECF No. 33-8, Ex. E, 39:7-40:10.)


                                       52
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 53 of 61 PageID #: 843



  be terminated by the Hospital.       (JA, Ex. G, 190.)      Though

  plaintiff alleges that unidentified staff members advised

  plaintiff not to stay at the Hospital because “they might kick

  you out,” (ECF No. 36-4, Ex. B, at 187:2-16), plaintiff has

  cited no case law in support of her apparent assertion that

  unsubstantiated rumors of a future adverse action are tantamount

  to an adverse action by the Hospital.

              For the foregoing reasons, the court finds that

  plaintiff has adduced insufficient evidence to raise a triable

  issue of fact regarding any retaliation as a result of

  plaintiff’s protected activities.         Defendant is thus entitled to

  summary judgment on plaintiff’s local, state and federal

  retaliation claims.

     IV.   Plaintiff’s Discrimination and Hostile Work Environment
           Claims under the NYCHRL

              a. Legal Standard

              The NYCHRL makes it “unlawful for an employer or an

  employee or agent thereof” to discharge an employee based on,

  inter alia, the employee's race or national origin.           N.Y.C.

  Admin. Code § 8–107(1)(a).       It is also unlawful to discriminate

  against such person in “terms, conditions or privileges of

  employment.”    Id.   Under the NYCHRL, “an employer is strictly

  liable for the unlawful harassment of employees by their

  supervisors or managers, regardless of whether the harassment


                                       53
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 54 of 61 PageID #: 844



  culminates in a tangible employment action.”          Dillon v. Ned

  Mgmt., Inc., 85 F. Supp. 3d 639, 657, 658 (E.D.N.Y. 2015);

  Golston-Green, 123 N.Y.S.2d at 670 (noting that under the

  NYCHRL, “a court should award summary judgment dismissing a

  cause of action alleging a hostile work environment only if it

  can be said, as a matter of law, that the conduct complained of

  was ‘truly insubstantial’ and cannot be said to fall within ‘the

  broad range of conduct . . . between severe or pervasive on the

  one hand and a petty slight or trivial inconvenience on the

  other.’”) (internal quotation marks and citation omitted);

  Williams v. New York City Housing Auth., 872 N.Y.S.2d 27, 41

  (1st Dep’t 2009).     Notably, to sustain a discrimination claim

  under the NYCHRL, plaintiff need not establish a materially

  adverse employment action.       Mihalik, 715 F.3d at 114.

              “Hostile work environment claims are analyzed under

  the same provision of the NYCHRL as discrimination claims.”

  Sotomayor v. City of New York, 862 F. Supp. 2d 226, 261

  (E.D.N.Y. 2012), aff'd, 713 F.3d 163 (2d Cir. 2013).           “Under the

  NYCHRL, defendants' discriminatory conduct need not be severe or

  pervasive to create an actionable hostile work environment[;]”

  rather, the relevant question is “whether there is a triable

  issue of fact as to whether the plaintiff has been treated less

  well than other employees because of her race [or] national

  origin.”    Id. (citation and internal quotation marks omitted);

                                       54
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 55 of 61 PageID #: 845



  see also Kaur v. New York City Health & Hosps. Corp., 688 F.

  Supp. 2d 317, 340 (S.D.N.Y. 2010).        Questions of severity and

  pervasiveness go to the scope of permissible damages, not to

  liability.    Kaur, 688 F. Supp. 2d at 340 (citation omitted).

  Defendants can avoid liability for a hostile work environment

  claim under the NYCHRL by proving that the conduct complained of

  “consists of nothing more than what a reasonable victim of

  discrimination would consider petty slights and trivial

  inconveniences.”     Id. (citation and internal quotation marks

  omitted); Sotomayor v. City of New York, 862 F. Supp. 2d 226,

  261 (E.D.N.Y. 2012), aff'd, 713 F.3d 163 (2d Cir. 2013); Russo

  v. New York Presbyterian Hosp., 972 F. Supp. 2d 429, 450

  (E.D.N.Y. 2013).

              Although the NYCHRL was formerly construed to be

  coextensive with its federal and state counterparts, the law was

  amended in 2005 and requires an independent analysis.           Mihalik

  v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 109 (2d

  Cir. 2013).    Courts must construe the NYCHRL’s provisions

  “broadly in favor of discrimination plaintiffs, to the extent

  that such a construction is reasonably possible[.]”           Id. (citing

  Albunio v. City of New York, 16 N.Y.3d 472, 477-78 (2011)).

  “[E]ven if the challenged conduct is not actionable under

  federal and state law, federal courts must consider separately



                                       55
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 56 of 61 PageID #: 846



  whether it is actionable under the broader New York City

  standards.”    Id.

              Courts should consider the totality of the

  circumstances “because the overall context in which the

  challenged conduct occurs cannot be ignored.”          Id. at 113

  (citation and internal quotation marks omitted).          The NYCHRL is

  not a general civility code, however, and a defendant is not

  liable if the plaintiff fails to prove the conduct is caused at

  least in part by discriminatory or retaliatory motives.            Id.

  (citations omitted).      Although a court may still dismiss truly

  insubstantial cases, even a single comment may be actionable in

  the proper context.      Id. (citation omitted).

              “New York courts seeking to heed the [broad

  construction] command have approached discrimination and

  retaliation claims under a similar framework.          In both

  situations, the plaintiff must establish a prima facie case, and

  the defendant then has the opportunity to offer legitimate

  reasons for its actions.”       Ya-Chen Chen v. City Univ. of New

  York, 805 F.3d 59, 75–76 (2d Cir. 2015).         “If the defendant

  satisfies that burden, summary judgment is appropriate if no

  reasonable jury could conclude either that the defendant's

  ‘reasons were pretextual,’ . . . or that the defendant's stated

  reasons were not its sole basis for taking action, and that its



                                       56
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 57 of 61 PageID #: 847



  conduct was based at least ‘in part on discrimination[.]’”             Id.

  (citations omitted).

              b. Application

              Applying the framework of the NYCHRL, the court finds

  that plaintiff has created a triable issue of fact as to whether

  she was treated less well than other employees, at least in part

  for a discriminatory reason.       In general, however, the court

  finds that evidence of a hostile work environment is scant.

              Plaintiff has proffered evidence of a few, discrete

  comments from various employees – Ms. Iavino, Ms. Blackwell, and

  CNO Scher - accurately stating that plaintiff is black and

  Haitian, but not using slurs or referring to plaintiff in a

  degrading, racial manner. 12     Plaintiff also subjectively took

  offense because CNO Scher did not solicit her or Ms. Kanevsky’s

  opinions regarding a work issue, at one work meeting.            (ECF No.

  36-4, at 99:14-24.)      Plaintiff states that she felt

  “uncomfortable” during a meeting at which comments were made

  about another nurse, Poliak, who spoke English as a second

  language. 13   (Opp. Mem. at 20.)     The record also contains




  12 It appears that only CNO Scher exercised supervisory authority over
  plaintiff, and plaintiff has not shown a specific basis for imputing Ms.
  Iavino’s or Ms. Blackwell’s conduct to the employer, or shown whether
  defendant was aware of the other employees’ conduct. Petrosino, 384 F.3d at
  221, 230.
  13 Plaintiff’s brief failed to cite to the record, and the court cannot

  discern who made the comment, when, or about whom, and the court is not
  obligated to hunt for plaintiff’s evidence. Giannullo, 322 F.3d at 140.

                                       57
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 58 of 61 PageID #: 848



  references to disparaging comments allegedly made about another

  nurse, “Irina.”     Plaintiff has failed to explain or cite legal

  support as to why such comments, about other nurses, would be

  relevant to establishing plaintiff’s racial hostile work

  environment claim under the NYCHRL.        (JA, Ex. A, at 85:5-23; see

  also Williams, 872 N.Y.S.2d at 41 (1st Dep’t 2009) (finding that

  sexual comment made in plaintiff’s presence on one occasion,

  which was not directed at her, was trivial and non-actionable).)

              With respect to the comments allegedly made about

  plaintiff by a few employees, the court finds most of them to be

  non-actionable because they amount to nothing more than “petty

  slights and trivial inconveniences.”        Sotomayor v. City of New

  York, 862 F. Supp. 2d 226, 261 (E.D.N.Y. 2012), aff'd, 713 F.3d

  163 (2d Cir. 2013).

              More troubling, however, are plaintiff’s bare

  allegations, which are unsupported elsewhere in the record, that

  CNO Scher directly told plaintiff on one occasion that she did

  not like black Haitians.      Plaintiff apparently stated for the

  first time at her deposition that CNO Scher told her during her

  2015 interview for the CNM position that she did not like black

  Haitians; this salient detail was not included in plaintiff’s HR

  complaint, nor in her EEOC complaint.         (JA, Ex. G, at 58:9-20.)

  Plaintiff has also alleged that she was told by Mr. Pryce that

  CNO Scher stated she did not like Haitians, though as noted

                                       58
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 59 of 61 PageID #: 849



  above, Mr. Pryce has denied that CNO Scher ever made that

  comment.      (JA, Ex. G, at 58:13-14, 61:2-4.) 14

                It is puzzling to the court that CNO Scher would have

  promoted plaintiff to CNC, which included a $32,723 salary

  raise, on the heels of an interview in which CNO Scher allegedly

  told plaintiff that she did not like black Haitians and, by

  logical extension, plaintiff.          Nevertheless, the court is

  mindful that the Second Circuit has found that even a single

  comment may be actionable in the proper context.              Mihalik, 715

  F.3d at 109.       Because the court must not weigh the evidence or

  make factual determinations as to whether certain events

  occurred, the court hereby denies defendant summary judgment as

  to plaintiff’s discrimination and hostile work environment

  claims under the NYCHRL.         Williams, 872 N.Y.S.2d at 39 (“At the

  summary judgment stage, judgment should normally be denied to a

  defendant if there exist triable issues of fact as to whether

  [actionable] conduct occurred.”).

                Title 28 U.S.C. § 1367(c) provides that a district

  court may decline to exercise supplemental jurisdiction over a

  claim where “the district court has dismissed all claims over

  which it has original jurisdiction.”            28 U.S.C. § 1367(c); In re

  Valencia, 316 F.3d 299, 305 (2d Cir. 2003).             Where “all federal-




  14   Plaintiff did not witness CNO Scher making this comment to Mr. Pryce.

                                          59
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 60 of 61 PageID #: 850



  law claims are eliminated before trial, the balance of factors.

  . . judicial economy, convenience, fairness, and comity. . .

  will point toward declining to exercise jurisdiction over the

  remaining state-law claims.”       Carnegie-Mellon Univ. v. Cohill,

  484 U.S. 350 n.7 (1988).

              Accordingly, the court declines to exercise its

  supplemental jurisdiction over plaintiff’s NYCHRL discrimination

  and hostile work environment claims, and dismisses those claims

  without prejudice pursuant to 28 U.S.C. § 1367(c)(3).           Itar-Tass

  Russian News Agency v. Russian Kurier, Inc., 140 F.3d 442, 448

  (2d Cir. 1998).

                                  CONCLUSION

              For the foregoing reasons, the court GRANTS

  defendant’s motion for summary judgment with respect to

  plaintiff’s discrimination, hostile work environment, and

  retaliation claims, under Title VII and the NYSHRL; GRANTS

  defendant summary judgment with respect to plaintiff’s

  retaliation claim under the NYCHRL; and DENIES defendant summary

  judgment with respect to plaintiff’s discrimination and hostile

  work environment claims under the NYCHRL.




                                       60
Case 1:18-cv-06661-KAM-RER Document 39 Filed 09/20/20 Page 61 of 61 PageID #: 851



              As noted above, the court dismisses without prejudice

  plaintiff’s NYCHRL discrimination and hostile work environment

  claims, pursuant to 28 U.S.C. § 1367(c)(3).          The Clerk of Court

  is respectfully directed to enter judgment against plaintiff and

  close the case.

  SO ORDERED.

  Dated:   September 20, 2020
           Brooklyn, New York

                                            _________/s/_________________
                                            HON. KIYO A. MATSUMOTO
                                            United States District Judge
                                            Eastern District of New York




                                       61
